327 F.2d 666
SAX ENTERPRISES, INC., Appellant,v.William F. USHER and G. E. Shingledecker, as Trustees forSaxony Properties, Inc., Debtor, Appellees.
No. 20141.
United States Court of Appeals Fifth Circuit.
Feb. 19, 1964, Rehearing Denied March 17, 1964.

W. G. Ward, Miami, Fla., Ward & Ward, Miami, Fla., of counsel for appellant.
George C. Bolles, George F. Gilleland, Bolles and Prunty, Richard M. Winokur, Miami, Fla., for trustees.
Before TUTTLE, Chief Judge, and PHILLIPS1 and JONES, Circuit judges.
PER CURIAM.


1
No prejudicial error appearing in the record of this cause, the order of the district court from which this appeal has been taken is


2
Affirmed.



1
 Of the Tenth Circuit, sitting by designation